[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO STRIKE
The plaintiff moves to strike counts two, three and four of the defendants' amended counterclaim.
Count two: Whether the hospital's provision of an apple to a patient is a "sale" and the hospital a "merchant" are questions of fact and therefore inappropriate to decide on a motion to strike. Motion to strike is denied.
Count three: Connecticut General Statutes Section 52-572, et seq. provides the exclusion remedy for product liability claims. The defendants' common law cause of action is, therefore, statutorily precluded. Motion to strike is granted.
Count four: The court finds that the fourth count of the defendants' counterclaim is derivative of the first count. Motion to strike is denied.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court